


Exhibit 10.73

Translated from Japanese

Application Form for (Change to) Loan on Bills

[Notice of Applicable Interest Rate Period]

 

Application date: March 31, 2009

To: Sumitomo Mitsui Banking Corporation

Address

11F Nishi-Shinjuku Showa Building

13-12 Nishi-Shinjuku 1-chome, Shinjuku-ku, Tokyo

Name

IA Partners, Inc.

 

President& CEO  

Hideki Anan

 

Having confirmed the following conditions, I do hereby submit a request to
Sumitomo Mitsui Banking Corporation for (change to) loan on bills as outlined
below. If you consent, please deposit the applicable amount to my (the
applicant’s) account. If this request is a request for change and has been
rejected as a result of your judgment, I will not object.

 

If the market rate is to be applied for basic interest rate, I notify the
applicable interest rate period here.

 

Amount

80,561,000 yen

Use

Operating funds

Desired date of deposit

March 31, 2009

Final due date

April 30, 2009

 

Payment details

Payment cycle

Payment date

Number of payments

Payment amount

for each time

Apr. ‘09 - Apr. ‘09

months

The End

of each m.

1 Time(s)

2,777,000 Yen

 

 

 

 

Yen

 

 

 

 

Yen

 

 

 

 

Yen

Payment on the Final due date

 

77,784,000 yen

Method of interest payment

Advance lump sum payment

 

Payment method

Automatic transfer

Others(                                                             )

Designated account

Branch name

Account type

Account No.

Account nominee

Nakano

Branch

Deposit

account

 

IA Partners, Inc.

Handling of bank holidays

If one of the payment dates above falls on a bank holiday, the payment shall be
made on the following business day.

 

Basic interest rate

[ballotx.jpg] Short-term prime rate

Applicable interest rate

3.975% APR

[ballot.jpg]

 

Spread

%

Applicable interest rate term

In the event of change to the applicable interest rate for a divided period of
the borrowing term:

Starts:

Ends:

1. Rates automatically adjusted on the ____ every ____ month

2. The change notified each time with Notice of Applicable Interest Rate Period.

 

*Please enter the other payment than automatic transfer in the column that says
“Others (  )”.            (To be continued to the back side)

 

1

--------------------------------------------------------------------------------




______________________________________Bank
Use________________________________________

 

Branch No.

Branch Name

Process for Final Date

Decision

(Approved / Not Approved)

date of judgment(     /     /     )

Verification

Verification

Person in Charge

Transaction copy check

Loan seal check

Acco-unt seal check

0223

Nakano Branch

Manager

Section Ch./Credit G Leader.

Person in Charge

Loan Acct. No.

Activity No.

□ Automatic transfer

 

 

 

 

Person in charge

 

 

 

 

2000369

 

□ ID check

March 25, 2009, 09:17     To: IA Partners, Inc.          Application form for
(Change to) Loan on Bills (2-1) [Stores for 10 yrs. 8026 17.4]

 

Surety Bond

Paste Revenue stamp (200 yen)

March 31, 2009

 

To: Sumitomo Mitsui Banking Corporation

The Debtor

Address

11F Nishi-Shinjuku Showa Building

 

 

13-12 Nishi-Shinjuku 1-chome, Shinjuku-ku, Tokyo

 

Name

IA Partners, Inc. <Seal>

 

 

President& CEO Hideki Anan

 

 

 

Joint Surety

Address

13-10 Yoyogi 3-chome, Shibuya-ku, Tokyo

 

Name

Hideki Anan <Seal>

Joint Surety

Address

 

 

Name

 

Joint Surety

Address

 

 

Name

 

 

The joint surety (Hereinafter “B”), based on the loan by promissory note worth
the original loan amount and with its satisfaction date as the payment due as
set forth below that The Debtor (Hereinafter “A”) drew for Sumitomo Mitsui
Banking Corporation (Hereinafter “C”) as The Recipient as of March 31, 2009,
shall be liable for A’s obligation of the loan by bills, the interests
pertaining to the loan, damages, and all the other obligations, jointly with A
as well as other joint sureties, if there are more than a single joint surety,
and concerning its execution, comply with each clause in the bank transaction
agreement between A and C as well as the following clauses:

 

<The exhibit of the Loan by bills>

1. The original loan amount

¥ 80,561,000 yen                     Please put “ ¥ ” before the figure.

2. The payment due

April 30, 2009

3. The original interest rate

3.975% per year (calculated per diem with 1 year as 365 days)

 

Article 1

B shall not claim for exemption of its liability if C changes, or cancels the
collateral or other security at its convenience, or if the principal of the main
liability has been determined concerning the other security.

Article 2

B shall not offset the liability with A’s savings with C or other claims.

Article 3

If B has executed its liability for guarantee, shall not exercise the right it
obtained from C by subrogation as long as the transaction between A and C is
continued unless C consents.

Article 4

(1) If B guarantees any other transaction between A and, that surety shall not
be changed by this guaranty, and if it guarantees other obligations with limits,
the surety amount provided in this agreement shall be added to the maximum
surety amount.
(2) If B should guarantees any other obligation in the future concerning
transactions between A and C, the previous clause shall be applied.

The end.

2

--------------------------------------------------------------------------------




______________________________________Bank
Use________________________________________

 

Store No.

 

Loan account No.

 

 

Verification

Verification

Trans. copy for bank delivered

Explanation/copy delivered

Surety will confirmed

Debtor seal check

 

 

Relationship with Debtor

(Kindred)

Surety seal check

 

 

 

 

 

 

 

 

 

 

 

 

(Please cross out the blank columns for Joint Surety.)

(Do not use this form for the loan at the market interest rate.)

(For Loan by bills) Surety Bond separately executed on this sheet

 

Loan Print500 [To be stores for 10 years 8026 2006.3]

 

 

No. ___________________  

Promissory Note No. QP 225537

 

 

 

Tokyo 1301

0009-223

Revenue stamp

 

 

 

 

 

 

To: Sumitomo Mitsui Banking Corporation SMBC

Satisfaction date April 30, 2009

 

Amount          80,561,000 yen

Payment place    Nakano-ku, Tokyo

 

Paid at   

Nakano Branch, Sumitomo
Mitsui Banking Corporation

 

I will pay the amount above to you or the party that

you designate in exchange of this promissory note.

March, 31, 2009

Draft place

 

Address

1-13-12 Nishi-Shinjuku, Shinjuku-ku, Tokyo

 

Drawer

IA Partners, Inc. <Seal>
President & CEO Hideki Anan

 

3

--------------------------------------------------------------------------------